Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howard M. and Patricia A. Fitzgerald appeal the district court’s orders denying their motions for reconsideration. See Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fitzgerald v. City of Petersburg, No. 3:14-cv-00333-HEH (E.D.Va. Aug. 12, 2014 & Sept. 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.